ote internal_revenue_service release number release date date date uil code org address department of the treasury te_ge exempt_organizations examinations sw third avenue m s portland oregon taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit -_ 886a name of taxpayer year period ended 20xx12 20xxk12 20xx12 explanation of items org legend org organization name co-1 motto motto co-11 co-12 director executive director co-13 co-14 xx date xyz state city city co-2 co-3 co-4 co-5 co-15 companies oe oe co-6 co-7 co-8 co-9 co-10 qth 5th pss gt gth trustee trustee executive car car issue should org’s tax-exempt status be revoked on the grounds that its net_earnings inured to the benefit of its executive director facts org org is a motto for children of low-income families and is located in city xyz org was incorporated in the state of xyz on september 19xx and was granted tax-exempt status as a c public charity on february 19xx it operates out of the basement of co-1' and is certified by the state of xyz to provide child care for up to children ages years org s founder and executive director executive director e d represents the entirety of org’s management she hires and fires writes and signs checks accepts payment from parents prepares and signs org’s annual forms and administers payroll there is no board_of directors and there has not been one since 20xx thus e d also represents the closest thing there is to a governing body and is the only person with apparent authority to legally bind org list of the children who received care from 20xx the revenue_agent asked e d for a to 20xx e d provided a list for each year reflecting the following numbers of children cared for full-time full-year part-time and or part-year 20xxx 20xx 20xx the part-time numbers include before-and-after children these were children who were old enough to attend elementary_school and who would be watched for to hours before and to hours after school kek wk ok org is a tenant and is otherwise unaffiliated with the department of the treasury - internal_revenue_service page -1- form 886-acev department of the treasury - internal_revenue_service schedule no or exhibit -_- a name of taxpayer year period ended 20xx12 20xx12 20xx12 explanation of items org during the years under examination if parents and their children met certain criteria they received assistance from the xyz department of human service dhs for each parent dhs mailed a voucher to org on which org indicated how many hours of child care were provided for the child or children and what the total charge was once this voucher was returned to dhs a check would be mailed to org for the amount charged less any co-pay that had been determined for the parent from 20xx through 20xx org charged dollar_figure per child per month for hours of child care and dollar_figure per child per month for hours or more of child care org’s forms 990-ez for the years ended december 20xx 20xx and 20xx report the following 20xx 20xx contributions gifts grants program service revenue other revenue total revenue grants and similar amounts paid benefits paid to or for members salaries compensation benefits professional fees contractors occupancy rent utilities maint printing publications postage other expenses total expenses excess or deficit net assets - beginning of year net assets - end of year the totals of deposits to org’s bank account for each year were as follows 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure the totals of disbursements from org’s bank account for each year were as follows k kk the forms 990-ez which were prepared by e d are not mathematically correct the agent asked during a may 20xx interview if e d had any workpapers to show how she arrived at the figures on the 20xx form 990-ez she did not at that point the agent had not yet seen the 20xx form 990-ez form 886-acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a name of taxpayer explanation of items year period ended 20xx12 20x x12 20xx12 org 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure org was furnished forms for payments from the xyz dhs for each year as follows 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure from org’s bank account each year a number of checks were written and withdrawals were made to pay e d ’s personal expenses checks were written and electronic fund transfers ef ts were made to co-2 and to co-3 for the mortgage on e d ’s personal_residence for about dollar_figure per month checks were written and efts were made to co-2 for e d ’s 20xx car for about dollar_figure per month during 20xx checks were written to co-4 a local car dealership for payment on e d 's 19xx car for dollar_figure per month each month from 20xx through 20xx dollar_figure in efts went to co-5 the agent confirmed during a february 20xx interview with e d that she is the beneficiary of this co-5 account from 20xx through 20xx payments were made to trustee the trustee in e d ’s personal bankruptcy discharged in 20xx and to co-6 e d ’s bankruptcy lawyer these payments totaled dollar_figure over the three years from 20xx through 20xx checks were written and efts were made for utilities at e d ’s personal_residence eg cable electric water natural_gas totaling dollar_figure during these years a number of disbursements were also made for restaurants hotels car rentals clothing retailers pharmacies and other non-motto expenses finally a number of checks were written to cash to executive director and her husband or did not otherwise specify a payee these disbursements and all other identified disbursements made for e d ’s personal expenses have been categorized and totaled below’ 20xx 20xx 20xx mortgage - personal_residence car pmts expenses - car car pmts expenses - car‘ personal bankruptcy costs utilities - personal co-5 retirement account e d ’s insurance_policy the detail of the transactions comprising these amounts is attached at schedules a b and c payments to cq-4 a car dealership for e d ’s 19xx car k k k form 886-acev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service schedule no or exhibit - 886a year period ended name of taxpayer 20xx12 20xx12 20xx12 explanation of items org restaurants travel gas stations insurance - personal’ misc credit cards and loans misc retailers other personal expenses checks written to cash misc other unspecified withdrawals total the agent requested in information document requests idrs and receipts and invoices to substantiate the disbursements made from org’s bank account from 20xx through 20xx e d produced very little such substantiation the agent conducted interviews with e d on january 20xx on february 20xx and on may 20xx noteworthy statements made and answers given during these three interviews include the following january 20xx e e e when the agent asked about org’s board_of directors e d replied that there hasn't been a board_of directors since 20xx and that the last board meeting was held in 20xx when the agent asked e d what her position in org is she indicated that she is the owner when the agent asked if there was an auto available to any employee for use including personal_use e d replied no february 20xx continued footnote since e d did not have any compensation reported for herself on either her w2 or the form_990 beyond the there was no payroll from which to deduct insurance payments the payments were made from org’s account irrespective of e d ’s compensation includes a number of purchases of gas in amounts of dollar_figure and dollar_figure also includes hotels car rentals and dollar_figure in 20xx to co-7 and co-8 is for the car car anda includes payments to car org does not own any vehicles also includes payments to co-9 and co-10 payments on credit lines co-13 co-14 co-15 org has no such credit lines all other non-motto related disbursements eg co-10 co-11 co-12 etc nsurance which according to a memo on check stub form 886-a crev department of the treasury - internal_revenue_service page -4- schedule no or exhibit ‘form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended 20xx12 20xx12 20xx12 e e when the agent asked about the payments made to co-2 and co-3 e d acknowledged that these were for the mortgage on her house and the loan on her car ed acknowledged that the payments to co-5 were for her retirement the agent pointed out that e d completed an co-11 claim form in 20xx in which she stated that her salary was dollar_figure per month yet her 20xx w2 and the 20xx form_990 stated that she only made dollar_figure for the year when asked to explain this e d stated that her salary used to be dollar_figure per month but did not otherwise explain the discrepancy may 20xx e e e e e e ed stated that she and her husband have their own personal bank account aside from org’s account when asked if she sometimes deposits money other than org’s income into org s account she stated that she sometimes did she estimated that this occurred about once a month in 20xx but less often in 20xx and 20xx the agent pointed out that the amounts reported on the forms from xyz dhs for 20xx and 20xx were exactly the same as the amounts reported for program service revenue on the forms 990-ez and that this meant that no income from the parents was reported on the 990-ezs when asked why this was so e d offered no reason and expressed surprise when the agent pointed out that the 20xx bank statements show over dollar_figure in deposits for the year whereas the 20xx form 990-ez shows only dollar_figure in total revenue when asked what other products she purchases at grocery stores besides food e d replied that she purchases hand soaps dishwashing liquid rat traps deodorizers sprays bleach and other cleaning supplies when asked whether she at times purchases food and other wares for herself and her family using org’s bank account e d replied that she has done so but normally does not when asked if there was ever an independent board_of directors or governing body that documented its intent to compensate her any specified sum e d said no e d signed memoranda of contact from these three interviews affirming these answers and statements and affirming that a number of the expenditures she made from org’s bank account were for her personal_use or consumption and not for org form 886-acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service schedule no or exhibit ‘orm a name of taxpayer explanation of items year period ended 20xx12 20xk12 20xx12 org e d ’s compensation was reported by org on forms and w2 for the years under examination as follows forms forms w2 20xx 20xx 20xx a closing conference was held with e d june 20xx law internal_revenue_code sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 provides that for purposes of subsection c the term educational_purposes includes the providing of care of children away from their homes if - k substantially_all of the care provided by the organization is for purposes of enabling individuals to be gainfully_employed and k the services provided by the organization are available to the general_public treasury regulations x kk fd was not furnished a w2 for 20xx form 886-acev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended 2020x12 20xx12 20xx12 org sec_1_501_c_3_-1 of the treasury regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the treasury regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals government’s position e_d has benefited inappropriately from her position as executive director of org as org has had no board_of directors since 20xx there has been no oversight of e d ’s custody and use of org’s assets by writing checks directly from org's bank account and setting up electronic fund transfers efts to pay for such things as the mortgage on her and her husband’s personal_residence and the car payment on their car e d has effectively used org's bank account as her own personal bank account in this respect org’s net_earnings have inured to e d ’s benefit the dollar_figure of compensation reported on e d ’s w2 and on the form_990 for the 20xx year would not be a fair compensation_for the executive director of any motto it is worth noting then that e d has indicated that she feels that her actions are at least partially justifiable in that she should receive some compensation_for her work as executive director however it is inappropriate to bypass any sort of payroll system and to compensate one’s self by paying for personal expenses from an employer's bank account there are no controls to protect org's assets in such an arrangement moreover this arrangement circumvents fica and federal_income_tax withholding the summary in the facts section of this report shows personal_use of motto money totaling dollar_figure dollar_figure and dollar_figure for the years 20xx 20xx and 20xx respectively while these amounts may be a fair compensation_for an executive director of a motto they are not reported as such on e d ’s w2s or on org’s forms furthermore the manner in which e d received this money is more advantageous than being on a standard payroll which would be subject_to_withholding and reporting requirements therefore org's net_earnings have inured in substantial part to e d ’s benefit this violates sec_1_501_c_3_-1 of the treasury regulations taxpayer’s position org has not yet indicated its position with respect to this report conclusion form 886-acev department of the treasury - internal_revenue_service page -7- department of the treasury - intemal revenue service schedule no or exhibit ‘form 886a year period ended name of taxpayer explanation of items 20xx12 20xx12 20xx12 org org’s net_earnings have inured to e d ’s benefit rather than being paid an objectively determined level of compensation as an employee e d used org's bank account and the funds in percentage of org’s funds that went to e d net of the amounts reported on her forms w2 and the forms is presented below it as though they were her own a breakdown of the total motto funds disbursed motto funds disbursedto pay e d ’s expenses of disbursements that went to e d 20xx 20xx 20xx the above amounts and percentages represent a substantial amount of inurement this violates sec_1_501_c_3_-1 of the treasury regulations and warrants revocation of org’s tax-exemption effective january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx 20xx 20xx and each year thereafter as if the proposed revocation becomes long as it remains subject_to federal_income_tax final appropriate state officials will be notified of such action in accordance with sec_6104 of the internal_revenue_code form 886-amev department of the treasury - internal_revenue_service page -8- department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division legend org organization name uil org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail -- returned receipts last date for filing a petition with the tax_court august 20xx dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons to the part individual sec_1_501_c_3_-1 benefit of private shareholders or see treas reg organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or organizations are not operated exclusively for other exempt purposes exempt purposes if the net_earnings of the organization inure in whole or of the in during 20xx organization 20xx and 20xx we have determined your net_earnings inured to the benefit of your founder and principal by regularly paying her personal expenses without contemporaneously recording the expenditures as salary the funds inuring to your founder were substantial in or compensation comparison to your total expenditures and were multiple or repeated over you have not implemented safeguards to prevent a a pattern of years as such you have not recurrence of funds inuring to your founder the operated exclusively for exempt purposes and have operated for benefit of the private interests of your founder in contravention of the requirements of sec_1_501_c_3_-1 gi contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 filed with the appropriate service_center for the year ending these returns should be december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and or you can contact the taxpayer_advocate from the ask for taxpayer_advocate assistance internal revenue site where the tax_deficiency was determined by calling or writing to service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations
